TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00810-CV



                                        K. M., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 146TH DISTRICT COURT OF BELL COUNTY
   NO. 298,186-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant K.M. filed her notice of appeal on November 6, 2019. The appellate

record was complete November 18, 2019, making appellant’s brief due December 9, 2019.

On December 6, 2019, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than December 30, 2019. If the brief is not filed by that date, counsel may be required to

show cause why she should not be held in contempt of court.
              It is ordered on December 9, 2019.



Before Chief Justice Rose, Justices Triana and Smith




                                               2